DETAILED ACTION
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/05/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masaru Ohkubo (US 2003/0075552 – hereinafter Ohkubo).
Re Claim 1:
Ohkubo discloses an apparatus comprising: a positioning system (6); a chassis (7) connected to the positioning system and defining a space (near a2) with a front opening and a rear opening (see Fig. 4); a belt conveyor (7e) disposed within the defined space and including a belt surface movable between the front opening and the rear opening; and a partition (7c3) configured to move between a closed position (see Fig. 4B) and an open position (see Fig. 4C), the rear opening closed when the partition (7c3) is in the closed position and open when the partition (7c3) is in the open position, the partition (7c3) in the closed position preventing access through the rear opening to an interior of a vending machine (see Figs. 2 and 4A) (see Figs. 1-22).

Ohkubo discloses at least one sensor (7c5, 7c6) and a controller, the at least one sensor providing the controller with information regarding whether a product is on the belt surface and a location of the product on the belt surface (see paragraphs [see paragraphs [0047-0059].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo in view of Wen-Hsiang Lin (6,047,855 – hereinafter Lin).
Re Claim 2:
Ohkubo discloses a controller (21) connected to a user interface (15), wherein: the chassis (7) is positioned between a front wall of the vending machine and shelving of the vending machine (see Fig. 1); the positioning system (6), at the direction of the controller (21) upon receipt of input from the user interface (15), is configured to move the chassis (7) from a dispensing position behind a door (20) located in the front wall (see Figs. 1 and 2) to a loading position in front of any of a plurality of locations along the shelving (see Figs. 1-18); and with the chassis (7) in the dispensing position, the 

Lin teaches a dispensing position (3a) and access to shelving being blocked (see Fig. 2).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Ohkubo with that of Lin to provide a dispensing opening at a more convenient height for ease of use, the resulting dispensing height would result in Ohkubo being capable of preventing access to shelves as commonly known within the art.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo in view of Masaru Tsunoda (US 2006/0208851 – hereinafter Tsunoda).
Re Claim 3:
Ohkubo discloses the device of claim 1, but fails to teach a first actuator connected between the chassis and the belt conveyor, the actuator moving the belt conveyor between an extended position and a retracted position with the belt conveyor more toward the front opening in the extended position, the extended position reducing a first gap between the belt conveyor and a door of the vending machine, the retracted position reducing a second gap between the belt conveyor and a shelf of the vending machine.

Tsunoda teaches a first actuator (115) connected between a chassis (114) and a belt conveyor (114c), the actuator (115) moving the belt conveyor (114c) between an .

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo in view of Steven Zychinski (US 7,686,185 – hereinafter Zychinski).
Re Claim 5:
Ohkubo discloses the device of claim 1 and a gear drive (7c4) and drive motor (M2) (for a gear) (see paragraph [0047]), but fails to teach a gear drive actuator, a linear guide, and a drive belt, a gear drive (104) disposed on a first side of the chassis and movable by the gear drive actuator to engage a shelf divider of the vending machine, the movement of the gear drive constrained by the linear guide, and the movement of the gear drive being relative to the chassis.

Zychinski teaches a gear drive (104), a gear drive actuator (electromechanical device), a linear guide (opening which supports gear drive (104) (see Figs. 9 and 10), 

Further Re Claims 6 and 7:Ohkubo discloses a first gear drive (7c4), a second gear drive (7c4), the first gear drive (7c4) disposed on a first side of the chassis (near 7c), the second gear (7c4) drive disposed on a second side of the chassis (near opposite 7c) (see Figs. 4A-4C), but fails to teach a first gear drive actuator, and a second gear drive actuator, the first gear drive movable by the first gear drive actuator to engage a first shelf divider of the vending machine, the second gear drive movable by the second gear drive actuator to engage a second shelf divider of the vending machine.

Zychinski teaches a first gear drive actuator (electromechanical device), a first gear drive (104) movable by the first gear drive actuator to engage a first shelf divider of the vending machine (see Figs. 2-4 and 8-11).  Examiner notes the combination would be capable of providing a second gear drive actuator, a second gear drive movable by the .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo in view of Zychinski and further in view of Tamura (JP 4263858 – hereinafter Tamura).
Re Claim 8:
Ohkubo in view of Zychinski teaches the device of claim 7, but fails to teach a first spring and a second spring, the first spring positioned between the first gear drive actuator and the first gear drive and configured to compress when the first gear drive contacts the first shelf divider before the first gear drive actuator has fully actuated, the second spring positioned between the second gear drive actuator and the second gear drive and configured to compress when the second gear drive contacts the second shelf divider before the second gear drive actuator has fully actuated, whereby the first and second springs provide for misalignment of the chassis with respect to the first shelf divider and second shelf divider.

Tamura further in view teaches a first spring (52, 52e) and a second spring (52, 52e on opposite side), the first spring (52, 52e) positioned between a first gear drive actuator .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo in view of Roberto Sichich (US 2011/0226795 – hereinafter Sichich).
Re Claim 10:
Ohkubo discloses the device of claim 1, but fails to specifically teach wherein the positioning system includes: a controller, an X-axis drive and a Y-axis drive; the Y-axis drive including a first motor controlled by the controller, a first positioning belt connected to the chassis, and a first rail on which the chassis may move in the Y-direction, the first 


Sichich teaches wherein a positioning system includes: a controller (14), an X-axis drive (28) and a Y-axis drive (31); the Y-axis drive (31) including a first motor (31) controlled by the controller (14), a first positioning belt (38) connected to a chassis (20), and a first rail (24) on which the chassis (20) may move in the Y-direction, the first motor (31) configured to drive the first positioning belt (38) to position the chassis (20) along the first rail (24); the X-axis drive (28) including a second motor (28) controlled by the controller (14), a second positioning belt (34), and a second rail (19, 23) on which the Y-axis drive (31) may move in the X-direction, the second motor (28) configured to drive the second positioning belt (34) to position the Y-axis drive (31) along the second rail (19, 23) (see Fig. 3 – see Figs. 1-6).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Ohkubo with that of Sichich to provide an alternative position movement system for a bucket as commonly known within the art.



Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373.  The examiner can normally be reached on M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651